Opinion issued May 9, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00989-CV
                            ———————————
        IN THE INTEREST OF D. J. B., D. G., D. G., D. G. AND D. L.




                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-26726


                          MEMORANDUM OPINION

      This is a parental termination case. The mother appeals the trial court’s order

terminating her parental rights to her five children. The mother’s court-appointed

attorney has filed a motion to withdraw, along with an Anders brief, asserting that

the appeal is without merit and that there are no arguable grounds for reversal. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The procedures set forth
in Anders are applicable to an appeal from the termination of parental rights when

the appointed attorney concludes that there are no non-frivolous issues to assert on

appeal. See In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no

pet.). We affirm the trial court’s judgment and grant counsel’s motion to withdraw.

         An attorney has an ethical obligation to refuse to prosecute a frivolous appeal.

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008). If counsel determines

the case is wholly frivolous, the attorney is obligated to move to withdraw. Id.

Counsel’s obligation to the appellate court is to assure, through an appellate brief,

that a complete review of the record supports the request to withdraw. Id. Here,

counsel certified she informed the mother of her right to examine the record and to

file a response. See id. at 408. Although the mother requested and was provided a

copy of the record, no response was received.

         Counsel’s brief meets the minimum Anders requirements by presenting a

professional evaluation of the record and stating why no arguable grounds for

reversal exist. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. We have independently

reviewed the entire record and counsel’s Anders brief. See In re K.D., 127 S.W.3d

at 67. We agree with counsel’s assessment that the appeal is frivolous and without

merit.




                                             2
      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney, Alison J. Meyers, must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any pending

motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3